Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nitto electric (JP 58-171460), cited by applicants as evidenced by Wrobel (US 2019/0277805), cited by the examiner in view of Higuchi et al. (JP 02-011688), cited by applicants.
Example 3 discloses a diisocyanate (as in applicants moisture curable component) containing adhesive further containing inherently rubbery poyisoprene as in applicants’ base polymer and presumably inherently possessing the characteristic of claim 1 as hydrocarbons are not known for their water absorbing ability. Note that a “film” reading on applicants “sheet” is formed from the materials on a substrate in example 3. Note also that the material contains a “powdery moisture absorbent” as in claim 6 in the first paragraph of the patent. The characteristic of claim 2 is assumed inherent in the adhesive of the reference since all other material limitations are explicitly recited by the patent and since characteristics are the result of the materials present in a composition.

The primary reference does not disclose the addition of a water absorbing polymer as in claim 7 and does not explicitly disclose the water content characteristic of claim 1. Wrobel discloses that the mineral oil solubility of water is given by the equation of formula 4 in paragraph 61 which indicates that water is soluble in mineral oil to an extent of about 100 ppm at room temperature, i.e. about 0.01%. Since the polyisoprene of Nitto electric is a hydrocarbon as is the mineral oil of Wrobel, those skilled in the art would assume that polyisoprene also dissolved water to an extent of only 0.01%, within the metes and bounds of claim 1. Higuchi discloses that superabsorbent polymer added to polyisocyanate adhesives serves to improve bond strength. See the sentence just above “Effect of the Invention” on the last page. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add the superabsorbent polymer of Higuchi to the composition of Nitto Electric in order to improve bond strength absent any showing of surprising or unexpected results.
Applicant's arguments filed 5-11-22 have been fully considered but they are not persuasive. Applicants argue unexpected results. However, unexpected results must be with the closest prior art (Nitto Electric in the present case). However, Nitto electric uses about 50% dry weight of polyisocyante (and furthermore uses solvent which applicants comparative examples do not use) while applicants comparative examples use only 2.5% curable materials. Also it is questionable as to whether or not gelation is unexpected when using higher amounts of materials which would be understood to cause the gelling (the isocyanate and gel component).
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-23-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765